ICJ_103_Diallo_GIN_COD_1999-11-25_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

ORDONNANCE DU 25 NOVEMBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER OF 25 NOVEMBER 1999
Mode officiel de citation:

Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), ordonnance du 25 novembre 1999,
CLS. Recueil 1999, p. 1042

Official citation:

Ahmadou Sadio Diallo (Republic of Guinea v. Democratic
Republic of the Congo), Order of 25 November 1999,
LCS. Reports 1999, p. 1042

 

N° de vente:
ISSN 0074-4441 Sales number 767
ISBN 92-1-070839-3

 

 

 
25 NOVEMBRE 1999

ORDONNANCE

AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

25 NOVEMBER 1999

ORDER
1042

COUR INTERNATIONALE DE JUSTICE

1999 ANNÉE 1999
25 novembre
Rôle général
n° 103 25 novembre 1999
AFFAIRE

AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président:
MM. Oba, BEDIAOUI GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINs,
MM.  PARRA-ARANGUREN, KOOUMANS, REZEK, juges;
M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 28 décembre 1998,
par laquelle la République de Guinée a introduit une instance contre la
République démocratique du Congo au sujet d’un différend ayant pour
origine de «graves violations du droit international» que celle-ci aurait
«commises sur la personne d’un ressortissant guinéen »;

Considérant que, le 29 décembre 1998, une copie certifiée conforme de
la requête a été transmise à la République démocratique du Congo:

Considérant que la République de Guinée a désigné comme agent
S. Exc. M. Naby Moussa Soumah, ambassadeur de Guinée aux Pays-Bas,
et comme agent suppléant M° Alpha Oumar Diallo, avocat au barreau de

4
1043 AHMADOU SADIO DIALLO (ORDONNANCE 25 XI 99)

Conakry; et que la République démocratique du Congo a désigné comme
agent M° Michel Lion, avocat au barreau de Bruxelles;

Considérant qu'au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 8 septembre 1999, celles-ci ont provi-
soirement marqué leur accord pour solliciter de la Cour qu'elle fixe des
délais consécutifs d’une durée égale de neuf mois à compter de la date de
ladite réunion pour le dépôt, respectivement, d’un mémoire de la Répu-
blique de Guinée puis d’un contre-mémoire de la République démocra-
tique du Congo;

Considérant que, par lettre du 7 octobre 1999, Pagent de la République
démocratique du Congo a fait savoir à la Cour que les délais ainsi envi-
sagés agréaient le Gouvernement congolais; que, par lettre du 22 no-
vembre 1999, l’agent de la République de Guinée a exprimé l'accord
de son gouvernement en vue de porter lesdits délais de neuf à douze
mois; et que, par lettre du 23 novembre 1999, l’agent de la République
démocratique du Congo a indiqué que cette proposition était acceptable
pour le Gouvernement congolais:

Compte tenu de l'accord des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République de Guinée, le 11 septembre 2000;

Pour le contre-mémoire de la République démocratique du Congo, le
11 septembre 2001:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-cinq novembre mil neuf cent quatre-vingt-
dix-neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République de Guinée et au Gouvernement de la République démocra-
tique du Congo.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
{ Signé) Eduardo VALENCIA-OSPINA.
